Pécora, J.
The provisions of section 80-a of the Education Law (added by Laws of 1940, chap. 706) prohibiting the institution or maintenance of an action upon a contract for instruction or education, under the circumstances referred to in said section, unless the form of the contract was submitted to and approved by the Department of Education prior to the date of its execution by the defendant, must be deemed applicable ooly to cases where the contract was entered into after the effective date of the section. Prior to that time there was no requirement for the approval of such contracts, nor was any machinery provided whereby such approval might be obtained. To construe section 80-a as applicable to contracts entered into prior to its enactment would deprive parties to contracts which were perfectly valid when made of all right to enforce them. The presumption is against the existence of legislative intent that the statute be given such retroactive effect. As no answering affidavit by the defendant or by any other person possessing personal knowledge of the facts is submitted in opposition to the present application, the motion is granted. Settle order.